Per Curiam. Joseph Ramey, by his attorney, has filed a motion for rule on the clerk. His attorney, Ben Seay, requests that the clerk accept the late record, and he admits in his motion that the record was tendered late due to a mistake on his part.  We hold that an error causing delay in submission of the transcript of the trial record on appeal, admittedly made by the attorney for a criminal defendant, is good cause to grant the motion to allow acceptance of the belated record. See In re Belated Appeals in Criminal Cases, 265 Ark. 964 (1979) (per curiam). Because Mr. Seay admits mistake in this motion, appellant’s motion for rule on the clerk to accept the belated record is therefore granted. The present motion for rule on the clerk is granted. A copy of this opinion shall be forwarded to the Committee on Professional Conduct.